Decree of the Surrogate’s Court of Westchester county, denying ancillary letters, reversed upon the law and the facts, and application granted. Matter remitted to said court for issuance of ancillary letters as prayed for, with costs to appellant against respondents’ next of kin. This court finds as matter of fact that at the date of petitioner’s marriage to decedent on April 21, 1920, he was a resident of and domiciled in the city of Atlanta, Fulton county, Ga., and that such residence and domicile continued during the lifetime of decedent and at the date of the grant of letters of administration to petitioner by the Court of Ordinary for Fulton county in said State, and as matter of law that petitioner is entitled to the issuance to him of ancillary letters of administration as prayed for in the petition. Blackmar, P. J., Rich, Kelly, Manning and Young, JJ., concur.